GIERKE, Judge
(concurring in the result):
I disagree with the majority’s assertion that the Government’s case was strong. 48 MJ at 492. The Government had no physical evidence, no urinalysis, and no incriminating admissions from appellant. The prosecution relied on the contradictory testimony of two immunized and convicted drug users.
I also disagree with the majority’s conclusion that Airman Hyjurick corroborated Broz’s testimony.' 48 MJ at 492. Broz testified that the LSD was in the “freezer, wrapped in aluminum foil.” Hyjurick testified that a substance “was brought” into the apartment “in a small brown paper bag.” He specifically denied the package was ever “in the freezer.” Although he was “under the understanding” that the substance “was LSD,” Hyjurick was unable to identify the substance as LSD because he did not consume any of it.
Finally, I disagree with any suggestion that the error in this case might be constitutional error. What is at issue is the military judge’s refusal to allow a single question in an otherwise extensive impeachment of the prosecution witness. There is no constitutional error unless “material or vital defense evidence” is erroneously excluded. United States v. Garcia, 44 MJ 27, 31 (1996) (emphasis omitted).
I am satisfied, however, that if the military judge erred, the error was harmless, because the credit-card incident was cumulative with all the other evidence of Broz’s unreliability. On that basis, I concur in the result.